Energy and climate change (conclusion)
The next item is the conclusions of the Council and the Commission on climate change and energy.
Mr President, ladies and gentlemen, I have three main things to say.
The first concerns the method, the procedure and codecision. I have heard mention, here and there, of the idea that this first reading agreement should not set a precedent. There is no one who particularly wants that. I think that the particular circumstances at the moment, between Copenhagen and Parliament's democratic process, meant that we absolutely had to conclude this at first reading, or there would not have been agreement, which was possible. However, I think that the in-depth work in the Commission's proposal, which was extremely thorough, and the work of the Council in its various energy and environment configurations, meant that everything was in place for reaching an agreement. The confidence pact made three weeks ago, in the middle of the trialogues, has, in a way, enabled us to reach a conclusion.
It is indeed Parliament that, in the last instance, as is normal, will take the decisive vote, which will take place tomorrow.
My second comment concerns all of the texts. I know that, on any one point, we can always have an extraordinary focus on method. What is important is not the methods, it is the guarantee, in all honesty, that we are giving ourselves the means to achieve the objectives.
I will use the example of CO2 from cars, which has been the subject of the most definitive talk. I do not share these views, because, in terms of vehicle construction, you know very well that it takes years to design and construct cars. Mr Davies, you know this. Mrs Harms supported the Commission's proposal, which did not mention the 95 grams. Basically, the consensus that the trialogues reached is a slight softening of the short-term or immediate penalties, which has little influence on immediate production, in exchange for a confirmed, major strategic decision of 95 grams, and no longer 120 grams.
Perhaps we could have a discussion and find that we could have done more. I do not dispute this, but I do not think that the methods adopted on all six texts are retreats in relation to the Commission.
The Commission made complex proposals because the situation is complex, the situation of the Member States is complex, the situation of our industries and our social climate is complex, but I think that we all have the means to reach this first stage of the climate and energy package.
The third thing that I have to say is regarding external expression, and basically, preparation for Copenhagen. I am saying this as personally as possible, as I was in Poznań three days ago. We cannot have great negotiations in Copenhagen if we, as Europeans, are not 100% proud of our first stage. If we externally devalue, in relation to our US, Canadian, Australian, Chinese and Russian partners, and many others, if we ourselves devalue a first stage of essential breakthrough, we should not be surprised if the others do not take us seriously in the Copenhagen negotiations. They will not have the European Court of Justice on their side to ensure that the directives concerned are properly implemented.
So please, let us have an internal debate; that is normal. Obviously there are the votes, but believe me, the whole industry has understood the message. European citizens have understood the message, whatever happens, and that is nothing to do with us or our directives. Quite simply, now the rest of the world is listening to us, so let us not devalue an extraordinary achievement.
Member of the Commission. - Mr President, I would like to thank all the speakers in today's discussion for their very constructive contributions and I urge you to support this compromise package before us today. By adopting this compromise agreement the European Union will be demonstrating that with sufficient political will it is possible to adopt the concrete measures necessary to combat climate change and that it is possible to do so at reasonable cost. If 27 countries with very different social and economic realities can agree in a relatively short time on a very complex and far-reaching set of measures, why should it not be possible to come to a similar agreement internationally? During last week's United Nations conference in Poznań it was clear that the world's eyes were on Europe and that our actions will have a decisive and positive influence on the international negotiations.
I would like to make short comments on some points that have been much discussed tonight.
Firstly, on cars: through the compromise proposal our first achievement will be that we are going to have mandatory standards for European car manufacturers, which is very important, so this alone is a reason for voting for the proposal which is part of the package. It also contributed to achievement of the targets in the non-ETS sector by about one third under the original proposal of the Commission but will still contribute about one fourth under the proposal as it stands now, and if the long-term target of 95 g is taken into account we could again reach the one third that we originally aimed at. Of course - as Chris Davies has said - it is in the interests of European car manufacturers to move fast towards the technological innovations to reduce the fuel consumption by cars because in this way they will take advantage sooner of the social shift towards cleaner cars and, by doing that, they will profit. And of course the consumers will pay smaller fuel bills and the environment will benefit from this production of cleaner cars. So even as it stands and being part of the whole package I think you should vote for it.
Secondly, auctioning: there is a lot of criticism as to why we should reduce auctioning. But still in the first and second trading period the maximum auctioning was 4%: 4% of the allowances were auctioned. Now we are going to over 50%, even after the reduction. Auctioning is very important, it is the best way of allocating allowances, it works according to the polluter pays principle, it does not permit the creation of windfall profits and it will generate funds which are needed in the fight against climate change and for other good causes. But still this incentive remains: we are going to have more than 50% and this percentage will increase year by year. If some of the countries that have an opt-out for the power sector do not use it - which is my opinion - when the time comes this percentage will go up even further.
About the windfall profits which could occur because of free allocations, free allowances: Member States who are very much concerned about it still have the possibility of taxing these windfall profits. Thus there is a way of dealing with this if there is political will and you, the Members of the European Parliament, you also have a voice in your home country.
With regard to the use of external credits in the non-ETS sector, the effort-sharing sector, I was confused by some of the arguments that were made today. Are we not in favour of the CDMs? Do we not support the flexible mechanisms of Kyoto? Are we going to be against them in the international agreement in Copenhagen? Do you think a very difficult agreement in Copenhagen without these flexible mechanisms could be impossible?
So what is your position? I do not understand it. Are you against these flexible mechanisms, against making investments in developing countries, transferring technology there, and reducing emissions and of course getting the credit for them? Of course we have to have a balance so as not to carry out most of them there. We have to carry them out here, in the European Union, domestically, because it is better for our economies, it is better for adjusting to the low-carbon needs of the future and it will give our business and industry a first-mover advantage. It will be an incentive for developing new technologies, energy efficiency and promoting renewable sources of energy.
So of course we have to keep the balance and I think that the balance has not been much disturbed by a 10% increase in the use of external credits in the non-ETS sector, because this is what we are talking about. And again, in response to arguments from Members of the European Parliament from countries which have asked for this derogation, I say: Okay, tell your countries not to use this derogation. It is up to you to influence public opinion and the governments in your countries not to use this additional 1%.
I believe that in the end, because we have so many conditions for the additional 1%, most of it will not be used. I remind you that use of this additional 1% in CDM projects should be in the least-developed countries. If I remember well, at the United Nations conference in Poznań the main argument that we had with developing countries was that we do not carry out many projects in those countries. One of the issues that we discussed was how to distribute these projects better among the developing countries and especially the least developed countries. Of course it is very important for the quality of the CDMs to be high; we discussed this in United Nations conference in Poznań and we made some progress. I hope that by the time that we have the Copenhagen Conference we shall have finished the discussion regarding the improvement and the transparency of CDMs and the additionality condition which is absolutely necessary.
The last point I would like to make concerns the issue of whether the package is a threat, because I have heard some of our colleagues saying that this is a threat to their economies, especially, auctioning. But I remind you that the revenue that will be generated from auctioning remains with the Member States; it does not go abroad, to other countries, it remains with the country, with its finance ministry, and it can be used for good causes and could even be used for social issues. If there is an electricity price increase, if there are energy poor, you can rebate part of the increase of the electricity price. Consequently I do not understand the 'threat' caused by auctioning to the economies of those countries: the whole package is consistent with tackling the economic crisis. I do not have more time now to argue about this, but there was a big discussion on this and I am not going back.
Let me finish my intervention by expressing my sincere thanks to the European Parliament, the Presidency and the Council for the excellent cooperation on the package and the related proposals on carbon dioxide and cars and the fuel quality directive. I particularly appreciate the constructive role this House, and especially the rapporteurs, have played in securing an agreement between the institutions on this crucial package. By adopting this package you will ensure that the European Union has the concrete measures to deliver on its reduction commitments and will be reconfirming Europe's leadership on climate change at a crucial juncture for the international negotiations. The larger the majority in favour of these measures, the stronger the signal we will send to our international partners about our determination to address climate change, and the more effective it will be in convincing them to follow our example. I therefore strongly urge you to support the compromise package before us today.
Member of the Commission. - Mr President, I am honoured to conclude this very constructive debate. It is a great achievement. Who could believe that we could agree on such a demanding package of measures, with not only a consensus in the Council but a first-reading agreement with Parliament on very complex issues? It is a really great achievement.
I would like to mention only that, in the course of the agreement, the Commission has made a number of declarations. These have been handed over to Parliament to be annexed to the Minutes of our debate.
Together, we have achieved a great agreement and I am happy to commend it to you. I wish you success in tomorrow's vote.
Commission statements on the Climate and Energy Package
Emission trading - Doyle report
Commission declaration ad Article 10(3) of the revised ETS Directive
Between 2013 and 2016, Member States may also use revenues generated from the auctioning of allowances to support the construction of highly efficient power plants, including new energy power plants that are CCS-ready. For new installations exceeding the degree of efficiency of a power plant according to Annex 1 to the Commission Decision of 21 December 2006 (2007/74/EC) the Member States may support up to 15% of the total costs of the investment for a new installation that is CCS-ready.
Commission declaration ad Article 10a(4a) on the modification of Community guidelines on state aid for environmental protection
Member States may deem it necessary to compensate temporarily certain installations from CO2 costs passed on in electricity prices if the CO2 costs might otherwise expose them to the risk of carbon leakage. In the absence of an international agreement, the Commission undertakes to modify after consulting Member States the Community guidelines on state aid for environmental protection by the end of 2010 to establish detailed provision under which Member State may grant state aid for such support. The provisions will follow the principles as presented in the non-paper to the Council on 19 November 2008 (Annex 2 15713/1/08).
Carbon capture & storage - Davies report
Statement by the Commission on latest developments in deployment of CCS technologies
From 2010 the Commission will regularly report on latest developments in deployment of CCS technologies within its activities related to running the network of CCS demonstration projects. This reporting will include information on the progress on the CCS demo plants deployment, progress of CCS technologies development, cost estimates and the development of CO2 transport and storage infrastructure.
Statement by the Commission on draft permit decisions and on draft decisions of transfer pursuant to Articles 10(1) and 18(2) of the Directive
The Commission will publish all opinions on draft permit decisions pursuant to Article 10(1) of the Directive, and on draft decisions of transfer pursuant to Article 18(2). The published version of the opinions will, however, display no information whose confidentiality is warranted under the exceptions to public access to information under Regulations (EC) Nos 1049/2001 and 1367/2006 concerning respectively public access to European parliament, Council and Commission documents (OJ L 145, p. 43) and the application of the provisions of the Aarhus Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters to Community institutions and bodies (OJ L 264, p. 13).
Statement by the Commission on whether carbon dioxide should be a named substance with suitable thresholds in a revised Seveso Directive
CO2 is a common substance and currently not classified as dangerous. CO2 transport and storage sites are therefore at the moment not included in Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances (Seveso Directive). On the basis of the Commission's preliminary analysis of the available information, for CO2 transport, both empirical and modelled evidence for pipeline transport would seem to indicate that the risks presented are no higher than for pipeline transport of natural gas. The same would seem to be true for ship transport of CO2 as compared with ship transport of liquefied natural gas or liquefied petroleum gas. The indications are also that the accident hazard posed by a CO2 storage site, whether from rupture at injection or from post-injection leakage, is unlikely to be significant. However, the case for considering CO2 as a named substance under the Seveso Directive will be considered in more detail when developing the proposed revision of the Directive, scheduled for late 2009/early 2010. Should the assessment identify a relevant potential accident hazard, the Commission will make proposals to include CO2 as a named substance with suitable thresholds in the revised Seveso Directive. In that case, the Commission would also propose changes to Annex III to Directive 2004/35/EC of the European Parliament and of the Council of 21 April 2004 on environmental liability with regard to the prevention and remedying of environmental damage (Environmental Liability Directive) as appropriate to ensure that all Seveso installations handling supercritical CO2 are covered under the Environmental Liability Directive.
Statement by the Commission on mineral sequestration of CO2
Mineral sequestration of CO2 (the fixation of CO2 in the form of inorganic carbonates) is a potential climate abatement technology which could in principle be used by the same categories of industrial installation as can use geological storage of CO2. However, it is at present still in the development stage. In addition to the energy penalty associated with capturing CO2, there is currently a substantial energy penalty associated with the mineral carbonation process itself, which will require to be addressed before commercial implementation can be envisaged. As with geological storage, the controls required to ensure the environmental safety of the technology would also have to be established. These controls are likely to be substantially different from those for geological storage, given the fundamental differences between the technologies. In the light of these considerations, the Commission will follow closely the technical progress with mineral sequestration, with a view to developing an enabling legal framework to allow for environmentally-safe mineral sequestration and its recognition under the Emissions Trading System, when the technology has reached an appropriate state of development. Given the interest in the technology among Member States and the pace of technological change, a first assessment is likely to be appropriate towards 2014, or earlier if circumstances warrant.
Fuel quality directive - Corbey report
Commission statement to accompany adoption of the new Directive
The Commission confirms that the 2% reductions mentioned in Article 7a(2)(b) and (c) are not binding and that the review will address their non-binding character.
CO2 & cars - Sacconi report
The Commission confirms that in 2009 it intends to propose a revision of Directive 1999/94/EC relating to the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars. This is to ensure that consumers receive appropriate information about the CO2 emissions of new passenger cars.
The Commission will by 2010 review Directive 2007/46/EC so that the presence of innovative technologies ('eco-innovations') in a vehicle and their impact on the vehicle's specific emissions of CO2 can be communicated to the Member State authorities responsible for monitoring and reporting in accordance with the Regulation.
The Commission will also consider preparing and implementing requirements for cars to be fitted with fuel economy meters as a means to encourage more fuel-efficient driving. In this context, the Commission will consider modifying the framework type approval legislation and adopting the necessary technical standards by 2010.
The Commission is, however, committed to the aims of its Better Regulation initiative and the need for proposals to be underpinned by a comprehensive assessment of the impacts and benefits. In this regard and in accordance with the Treaty establishing the European Community, the Commission will continue to evaluate the need to bring forward new legislative proposals but reserves its right to decide if and when it would be appropriate to present any such proposal.
Promotion of the use of energy from renewable sources - Turmes report
Commission declaration relating to Article 2(b)
The Commission is of the view that for the purposes of this directive, the term 'industrial and municipal waste' may include waste denominated as 'commercial waste'.
Commission declaration relating to Article 20(6)(d)
The Commission is of the view that the reference to the target of 20% in the last subparagraph of Article 20(6)(d) will not be construed in a way different to Article 3(1) of the Directive.
Commission declaration relating to Article 20(6)(d), (7) and (8)
The Commission acknowledges that some Member States already in 2005 have achieved a high share of renewable energy at national level. When establishing the reports referred to in Article 20(6)(d), (7) and (8), the Commission will, as part of its assessment of the best cost-benefit basis, take due account of marginal costs of increasing the share of renewable energies and will include, as appropriate, adequate solutions also for such Member States in any proposal put forward in accordance with the above mentioned Article of the Directive.
Commission declaration relating to Annex VIIb
The Commission will seek to advance the development of the guidelines referred to in Annex VIIb of the Directive by 2011 and will cooperate with Member States to develop the data and the methodologies needed to estimate and monitor the contribution of heat pumps to the fulfilment of the objectives of the Directive.
The guidelines will provide for corrections to Seasonal Performance Factor (SPF) values used to assess the inclusion of heat pumps not driven by electricity to take account of the fact that the primary energy needs of such heat pumps are not affected by the efficiency of the power system. In preparing these guidelines the Commission will also evaluate the feasibility of providing for a methodology under which the SPF value used to assess the inclusion of any given heat pump is based on average EU climate conditions.
Mr President, on a point of order, many times we complain of the inadequate attendance of the Council and the Commission in our plenary debates. Tonight, unfortunately, although we have two Commissioners and one Minister, we only have about five Members in this plenary. I think it is sad and I think we owe the Commissioners and the Minister an apology.
I agree entirely: this shows with what professionalism and goodwill the Commission and Council do their work.
I would like to inform you that Mrs Karin Scheele has tendered her resignation as a Member of the European Parliament, with effect from 11 December 2008. Pursuant to Rule 4(1) of the Rules of Procedure, Parliament notes the vacancy of her seat from said date. In the meantime, the competent Austrian authorities have informed us that Mrs Maria Berger has been elected to the European Parliament to replace Mrs Scheele, with effect from 11 December 2008.
Pursuant to Rule 3(2), until such time as her credentials have been verified or a ruling has been given on any dispute, Mrs Berger shall take her seat in Parliament and on its bodies with full rights, provided that she has previously signed a declaration that she does not hold any office incompatible with that of Member of the European Parliament.